EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip McCann on 2/28/2022.

The application has been amended as follows: 

	Please cancel claims 1 to 6 and 17, drawn to a non-elected embodiment.
	In claim 8 please insert “optionally” prior to “in the presence of an inert solvent”. Support for this term is found on page 3 of the instant specification.
	In claim 11 please delete “an employed”.
	Please replace claim 14 with the following new claim 14:
	14. 	The process according to Claim 12, wherein a Brӧnsted acid condensation catalyst is employed for reaction of the equilibrated α,ω-diacetoxypolydimethylsiloxane with polyether monools.
	In claim 16 delete “per mol of” starting on the third to the last word in the second to the last line and delete the entire last line.
	In claim 20 delete “per mol of” starting on the third to the last word in the second to the last line and delete the entire last line.

The above amendments were made to ensure clarity of the claims.

The following is an examiner’s statement of reasons for allowance: For reasons consistent with that noted by applicants, the instant claims are neither taught nor suggested by the prior art.  An updated review of the prior art found no new relevant references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765